Citation Nr: 1422698	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to service connection for upper respiratory infection (URI) and bronchitis.  

4.  Entitlement to service connection for gouty arthritis.  

5.  Entitlement to service connection for a sleep disability.  

6.  Entitlement to an increased disability rating in excess of 20 percent for residuals of left shoulder strain.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2002 and August 2009 decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, and an August 2008 decision of the RO in Cleveland, Ohio.  

The Board notes that it must review evidence received during the year following notice of a rating decision to determine whether such evidence is new and material evidence.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Here, a November 2002 RO decision denied service connection for posttraumatic stress disorder (PTSD).  The Veteran responded with a January 2003 notice of disagreement (NOD); however, he did not perfect an appeal by submitting a timely VA Form 9 substantive appeal following the issuance of a December 2003 statement of the case (SOC).  

However, the Board finds that the Veteran also submitted new and material evidence within one year of the November 2002 RO decision, including private medical and mental health records, pharmacy prescription records, and the Veteran's own statements.  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the Veteran's claim.  Consequently, the November 2002 RO decision did not become final, such that the claim on appeal is a continuation of the Veteran's June 2002 claim on the merits.  Additionally, because the evidence of record reflects psychiatric diagnoses in addition to posttraumatic stress disorder (PTSD), the Board has recharacterized the appeal as listed on the title page, as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Likewise, the Board has also recharacterized the Veteran's service connection claim for insomnia as a claim of entitlement to service connection for a sleep disorder.  See id.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for a sleep disorder, and entitlement to an increased disability rating in excess of 20 percent for residuals of left shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

Finally, the issue of entitlement to service connection for psoriasis has been raised by the record, specifically as claimed by the Veteran in September 2009, but that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  A left eye disability did not have onset during active service, and is not etiologically related to active service, to include claimed mustard gas exposure.  

2.  Bronchitis did not have onset during active service and is not etiologically related to upper respiratory infection (URI) diagnosed during active service, to include claimed mustard gas exposure.  

3.  Gouty arthritis did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2013).  

2.  The criteria for service connection for upper respiratory infection (URI)/bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2013).  

3.  The criteria for service connection for gouty arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Here, VA's duty to notify was satisfied by way of letters sent to the Veteran in June 2002, March 2008, and May 2008.  

Regarding the duty to assist, the Board notes that the following records have been obtained and associated with the claims file:  service treatment records, service personnel records, VA treatment records, private medical records, and Social Security Administration (SSA) disability records.  To the extent that the Veteran's service personnel records, private medical records (specifically related to mental health treatment), and SSA disability records are incomplete, the Board notes that these deficiencies are remanded below for appropriate development.  However, the Board will proceed to adjudicate the remaining issues on appeal, as any missing records are not relevant to the remaining claims, thus a remand of all issues would serve no purpose except to further delay the Veteran's appeals.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The Board notes the Veteran has not been afforded VA examinations with regard to his left eye disability, upper respiratory infection (URI)/bronchitis, gouty arthritis, and a sleep disorder.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds competent evidence in post-service private medical records of a left eye disability (diagnosed as glaucoma, senile cataracts, and hypertensive retinopathy), URI/bronchitis, gout and gouty arthritis, and a sleep disorder (insomnia and sleep apnea with hypersomnolence).  Service treatment records document complaints or treatment for refractive error of the eyes, URI/bronchitis, and insomnia.  There is no in-service evidence of gouty arthritis.  Importantly, aside from the claimed sleep disorder, the Board finds no competent evidence to show that the Veteran's claimed conditions are related to his active service.  As discussed below, the Veteran is not competent to offer an etiological nexus opinion regarding his claimed conditions; therefore, there is no competent evidence indicating that the claimed conditions may be associated with the Veteran's active service.  As the above criteria are not satisfied favorably, examinations for a left eye disability, URI/bronchitis, and gouty arthritis need not be obtained.  Id.; see also 38 C.F.R. § 3.159(c)(4).  As discussed further below, the Board finds that a remand is in order to afford the Veteran a VA examination regarding his claimed sleep disorder.  

Additionally, in a September 2009 statement, the Veteran claimed conditions of the eyes, bronchitis/URI, gouty arthritis ("joint and connecting tissue") and a sleep disorder ("sleep problem"), as due to exposure to swine flu, mustard gas, and vaccine testing during active service.  In support of his contentions, the Veteran submitted photographs of soldiers in gas masks and various Internet news articles and information related to mustard gas exposure and a swine flu outbreak at Fort Dix in 1976.  

The Board notes that it does not appear that the Veterans related claims were referred to the Muskogee, Oklahoma RO for appropriate development given his claim of mustard gas exposure.  However, the Board finds that any error in this lack of development is harmless.  As discussed below, the Board finds no evidence other than the Veteran's own statements that he was exposed to mustard gas.  While the Veteran is competent to report exposure to gas during service, he is not necessarily competent to state what type of gas he was exposed to.  Additionally, there is no evidence that the Veteran has a disability listed under 38 C.F.R. § 3.316(a), and no medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure to mustard gas.  

All necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

With respect to claims based on the chronic effects of exposure to mustard gas and Lewisite, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316 (2013).  

Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.  Id.  

Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.  Id.  

Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  Id.  

Service connection will not be established under 38 C.F.R. § 3.316 if the claimed condition is due to a veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  Id.  For claims involving exposure to mustard gas, a veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See id.; Pearlman  v. West, 11 Vet. App. 443, 446 (1998).  

With disability compensation claims, VA is directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board acknowledges that the Veteran is competent to testify as to the presence of symptoms which are capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, aside from his claim of service connection for a sleep disorder, to the extent that he relates his other claimed conditions to service, such assertions are not probative.  As a lay person, the Veteran has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  See Barr, 21 Vet. App. 303.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current problems and his active service.  See Jandreau, 492 F.3d at 1376-77.  


II.A.  Left Eye

The Veteran claims entitlement to service connection for a left eye disability.  He has submitted repeated statements to support his assertion of an in-service injury whereby his left eye "popped out" after a fall and had to be "put back in."  He has reported this continued to happen after service and has submitted photographic evidence showing swelling to the left side of his face.  

Service treatment records, which are detailed and appear complete across the Veteran's period of service, are absent for any complaint or treatment regarding this type of traumatic injury to the Veteran's left eye.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any related symptoms.  Service treatment records document reporting of other symptoms over the course of active service.  If the Veteran had a traumatic injury to his left eye during service, in which his left eye "popped out", one would expect some notation in the service treatment records as the records document his reports of other symptoms and conditions.  Given this, the Board thus finds his current reports of a traumatic injury to his left eye during service to be not credible.  

Medical examinations at service enlistment and service discharge contain normal clinical results regarding the Veteran's eyes.  Service records document that the Veteran has decreased vision in both eyes which requires prescription eyewear.  To the extent that the Veteran's statements could be construed as a claim regarding his diminished vision attributable to active service, the Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  

Post-service private medical records document a diagnosis of open-angle glaucoma in April 2008.  

VA treatment records from August 2012 document diagnoses of glaucoma suspect, senile nuclear cataracts, and hypertensive retinopathy.  An external eye examination at the time was normal for the Veteran's age.  

A November 2012 emergency room report documents the Veteran's complaint of redness in his left eye.  He reported a history of trauma during active service which caused his left eyeball to pop out of the socket and stated it happened one other time and thereafter resolved.  The Veteran was sensitive to touching around his left eye, but did not complain of any pain.  His left eye appeared to be "a little proptotic" with mild local lid edema, but no erythema.  The physician ultimately diagnosed acute left conjunctivitis.  

Notably, there is no etiological medical opinion linking any diagnosed condition of the Veteran's left eye to his active service.  The Veteran is certainly competent to relate symptoms observed through his senses and to report that he underwent gas exposure during training; however, he is not competent to render an opinion as to the actual type of gas used during such training.  In any case, the Veteran's diagnoses of his left eye, including glaucoma suspect, senile nuclear cataracts, and hypertensive retinopathy, are not enumerated diseases entitled to presumptive service connection due to mustard gas exposure.  38 C.F.R. § 3.316(a).  Neither is there any evidence that the one instance of diagnosed conjunctivitis in November 2012 is evidence of chronic conjunctivitis, which would be entitled to presumptive service connection.  Id.  

To the extent that the Veteran's lay statements allege an etiological relationship between his left eye diagnoses (including glaucoma suspect, senile nuclear cataracts, and hypertensive retinopathy) and his service, the Board finds that as a lay person, he is not competent to etiologically link a complex medical condition to active service, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection for a left eye disability.  


II.B.  URI/Bronchitis

The Veteran also claims service connection for URI/bronchitis.  

Service treatment records contain normal clinical results upon examination at enlistment in March 1976.  Beginning in August 1975, the Veteran reported a sore throat, dizziness, and vomiting.  These symptoms, assessed as URI, continued for a week and half, resulting in the Veteran's admission to the emergency room at Walson Army Hospital in September 1976.  Chest x-rays obtained during his hospital course were within normal limits, and the final diagnosis was URI.  There are no other complaints or treatment for URI/bronchitis within service treatment records, and notably, the Veteran's physical examination upon discharge in August 1977 contained normal clinical results, with no related symptoms reported by the Veteran.  There is no evidence within service treatment records that the Veteran was exposed to or diagnosed with swine flu, and no evidence that vaccinations were tested on him.  

Post-service private medical records contain diagnoses of bronchitis in October 2001, March 2003, and April 2004, after the Veteran reported symptoms including a cough and congestion.  

However, there is no etiological medical opinion linking URI or bronchitis to the Veteran's active service.  The Veteran is certainly competent to relate symptoms observed through his senses and to report that he underwent gas exposure during training; however, he is not competent to render an opinion as to the actual type of gas used during such training.  Significantly, he has not described continuous URI symptoms since service discharge.  Further, there while post-service medical records document several instances of bronchitis, there is no evidence of the Veteran ever being diagnosed with a chronic form of bronchitis, or other pulmonary disease, entitled to presumptive service connection.  38 C.F.R. § 3.316(a).  

To the extent that the Veteran's statements allege an etiological relationship between his diagnosed URI during active service and several post-service instances of bronchitis, the Board finds that as a lay person, he is not competent to etiologically link these complex medical diagnoses which occurred over 25 years apart.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Likewise, there is no evidence supporting his contention that exposure to swine flu or vaccination testing resulted in post-service bronchitis, and the Veteran is not competent to provide a related nexus opinion.  Id.  

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection for URI/bronchitis.  


II.C.  Gouty Arthritis

The Veteran also claims service connection for gouty arthritis.  

The Board first notes that gout and/or arthritis are not enumerated diseases listed in the regulation regarding presumptive service connection for mustard gas exposure; therefore, the application of such provisions are not warranted.  38 C.F.R. § 3.316.  

Further, service treatment records, which are detailed and appear complete across the Veteran's period of service, are absent for any complaint or treatment of gout or arthritis.  Additionally, there is no x-ray evidence of arthritis in the first post-service year.  

Post-service private medical records document a diagnosis of gout or gouty arthritis in August 2001, November 2002, January 2006, April 2006, and October 2006.  

As there is no competent evidence of record that gouty arthritis manifested during the Veteran's active service, or within the one-year post-service presumptive period; therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. § 3.309(a).  

There is no etiological medical opinion linking gouty arthritis to the Veteran's active service.  The Veteran is certainly competent to relate symptoms observed through his senses, but to the extent that the Veteran's statements allege an etiological relationship between his diagnosed gouty arthritis and his active service, including uncorroborated exposure to swine flu and vaccination testing, the Board finds that as a lay person, he is not competent to etiologically link a complex medical condition such as gouty arthritis to active service, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection for gouty arthritis.  


ORDER

Service connection for a left eye disability is denied.  

Service connection for upper respiratory infection (URI) and bronchitis is denied.  

Service connection for gouty arthritis is denied.  


REMAND

I.  Acquired Psychiatric Disorder

The Board finds that a remand is required to conduct further stressor development related to the Veteran's claim for PTSD specifically and  to afford the Veteran a VA mental health examination to obtain an opinion as to the nature and etiology of any current acquired psychiatric disorders.  

The Veteran has submitted various statements about his claimed stressor.  In particular, the claims file contains an undated, detailed statement about his experiences during boot camp.  The Veteran also submitted a July 2007 statement in support of claim for service connection for PTSD secondary to personal trauma that included the names of other men who, the Veteran reported, underwent similar experiences during boot camp.  Yet, in February 2008, the RO found that there the Veteran had not provided information to corroborate the stressor sufficient to warrant a request to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or meaning research of National Archives and Records Administration (NARA) records.  

The Veteran also indicated he had received private mental health treatment from Dr. B.  When the RO attempted to obtain records of such treatment, Dr. B. responded that the Veteran was referred to her by Disability Determination Services (DDS) and any records would have to be requested from that agency.  While the Board notes that the claims file does contain some of the Veteran's SSA disability records, specifically a favorable decision letter from January 1997 which references his depression, the file does not contain any further DDS/SSA disability records, including any mental health treatment from Dr. B.  As these records are relevant to the Veteran's claim, they should be obtained upon remand.  

Indeed, a February 2008 deferred RO decision notes that the Veteran's entire military personnel file should be obtained regarding his PTSD claim, and that mental health treatment records should be obtained from Disability Determination Services.  However, it does not appear that such development was completed.  Therefore, the AOJ should request the Veteran's entire personnel record and utilize the information previously provided by the Veteran to attempt verification of the alleged stressor with the JSRRC, NARA, or any other relevant records repository.  

Once all possible stressor verification has been completed and pertinent records obtained, the Veteran should be scheduled for a VA mental health examination to obtain an opinion on the existence and etiology of any existing acquired psychiatric disorder, to include PTSD.  


II.  Sleep Disorder

A remand is necessary to afford the Veteran a VA examination regarding his claimed sleep disorder.  There is competent medical evidence of a current diagnosis of sleep apnea with hypersomnolence, competent evidence establishing that insomnia manifested in service, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  The Veteran is competent to report that he had trouble sleeping in service and since that time.  Additionally, private medical records confirm reports of trouble sleeping in connection with diagnosed depression, which raises a potential theory of secondary service connection.  However, there is currently insufficient competent medical evidence on file for the VA to make a decision on the claim; therefore a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


III.  Left Shoulder

Regarding the issue of entitlement to an increased disability rating in excess of 20 percent for residuals of left shoulder strain, the Board notes that the Veteran submitted a September 2009 notice of disagreement with the August 2009 RO decision which increased the assigned rating for his left shoulder disability from 10 percent to 20 percent.  The RO issued a subsequent rating decision in December 2009 which continued the assigned 20 percent rating; however, the Board notes that a requisite statement of the case (SOC) was never issued in response to the Veteran's notice of disagreement on that issue.  Therefore, a remand is necessary in order to provide the Veteran and his representative with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding VA treatment records.  

2.  Obtain any outstanding Disability Determination Services (DDS) or Social Security Administration (SSA) disability records, to specifically include any mental health treatment from Dr. B.  

3.  Obtain the Veteran's entire personnel record and utilize that information and the information previously provided by the Veteran to attempt verification of the Veteran's alleged PTSD stressor with the U.S. Army and Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or any other relevant records repository.  

4.  Once the above development has been completed, and any records received or negative responses have been associated with the claims file, schedule the Veteran for the following VA examinations.  The claims file must be made available to the examiners for review in connection with the examinations, and a rationale must be provided for all opinions rendered, with reference to pertinent evidence.  Any required examination or testing of the Veteran may be conducted, if deemed necessary by the examiners.  

(a).  Schedule a VA mental health examination to obtain an opinion on the existence and etiology of any existing acquired psychiatric disorder, to include PTSD.  The examiner is requested to determine whether PTSD or any other psychiatric disability is at least as likely as not (a 50 percent probability or greater) related to any in-service stressful event (including the Veteran's statements regarding his experiences during boot camp training), or otherwise related to active service.  

(b).  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  The examiner should offer an opinion regarding the following questions for each diagnosed sleep disability (to include insomnia and sleep apnea with hypersomnolence):  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that a sleep disability is causally related to any incident of the Veteran's military service (including the May 1977 instance of insomnia)?  

(ii) Is it at least as likely as not (a 50 percent probability or greater) that a sleep disability is proximately due to a diagnosed acquired psychiatric disorder, to include depression?  

(iii) Is it at least as likely as not (a 50 percent probability or greater) that a sleep disability has been aggravated by a diagnosed acquired psychiatric disorder, to include depression?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's sleep disability has been aggravated by a diagnosed acquired psychiatric disorder, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's sleep disability prior to any such aggravation.  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

5.  Unless the Veteran's disagreement with the denial of entitlement to an increased disability rating in excess of 20 percent for residuals of left shoulder strain has been resolved, furnish the Veteran and his representative with an appropriate SOC regarding that issue.  Return that issue to the Board only if the Veteran timely perfects his appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


